Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the Claims filed May 25, 2021 are acknowledged and have been entered.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to The Claims:
	The Claims have been amended as follows:

	A.  Claim 63 has been deleted.


Reasons for Examiner's Amendment
	The Examiner's amendment to cancel Claim 63 was done as the limitations set forth in Claim 63 are already in Claim 62.

Allowable Subject Matter
	Claims 1, 2, 8, 10, 11, 16, 17, 58-62, and 64-70 are allowed.


Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance of Claims 1, 62, and 67:
	The reference by Wargent (U.S. Pub. No. 2016/0073599) is the closest prior art to the instant invention.
	The prior art stated above does not teach or fairly suggest the specific method steps for improving at least one of plant performance and hardiness, comprising: administering light enriched for UV-B to a seed, wherein at least 50% of the wavelengths of the administered light comprise UV-B, wherein the seed is treated at a temperature range of about 15 ̊C to 40 ̊C; and bagging the seed for sale as recited in Claim 1.

	Claims 62 and 67 include allowable subject matter as discussed in the previous Office Action mailed April 21, 2021.

	Further, The prior art stated above does not teach or fairly suggest the specific method steps for improving at least one of plant performance and hardiness, comprising: administering light enriched for UV-B to a seed wherein at least 50% of the wavelengths of the administered light comprise UV-B, wherein the seed is treated at a temperature range of about 15 ̊C to 40 ̊C, wherein a wavelength of the UV-B is in a range of about 280 nm to about 290 nm, and wherein an irradiance of the UV-B is more than 300 uW cm2 as stated in Claim 62.

	Further, The prior art stated above does not teach or fairly suggest the specific method steps for improving at least one of plant performance and hardiness, comprising: administering light enriched for UV-B to a seed wherein at least 50% of the wavelengths of the administered light comprise UV-B, wherein the seed is treated at a temperature range of about 15 ̊C to 40 ̊C, and wherein the seed is treated at a relative humidity in a range of about 30% to about 100% as stated in Claim 67.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661